Citation Nr: 1208229	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-01 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than October 30, 2006, for an increased rating of 10 percent for postoperative scar for osteochondroma, right femur. 

2.  Whether there is clear and unmistakable error (CUE) in a July 1976 rating decision denying entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from November 1972 to December 1975.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) New York, New York Regional Office (RO) that, in pertinent part, granted an increased 10 percent disability rating for postoperative scar for osteochondroma, right femur.  The Veteran subsequently perfected an appeal as to the effective date assigned.  

The Board has limited the scope of the current decision to the Veteran's service-connected scar.  The Board further notes that the Veteran has repeatedly stated that he is seeking an "increased rating" for the orthopedic problems associated with his service-connected scar to include knee and hip arthritis.  In fact, the Veteran is claiming separate disability ratings for knee and hip disorders related to an in-service injury that resulted in the service-connected scar.  In a February 2008 decision, the RO denied service connection for the Veteran's orthopedic claims.  The Veteran did not perfect an appeal for these claims.  In a September 2010 letter, the Veteran attempted to reopen these claims on a secondary theory of entitlement.  As it seems the reopen claims have not been adjudicated, they are referred back to the RO.  

The issue of whether there is CUE in a July 1976 rating decision denying entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 1976, the RO denied the Veteran's original claim for service connection for a right knee disorder.  The Veteran did not appeal this determination.  

2.  In a July 1983 decision, the RO granted service connection for postoperative scar for osteochondroma, right femur, and assigned a noncompensable disability rating.  The Veteran did not appeal this determination. 

3.  In a December 1991 decision, the RO denied a claim for an increased rating for a right leg disability.  The Veteran did not appeal this determination. 

4.  In a December 1994 decision, the RO again denied a claim for an increased rating for a right leg disability.  The Veteran appealed this claim in March 1995, but failed to submit a timely substantive appeal following a March 1995 statement of the case. 

5.  Following the 1994 RO decision, the next statement from the Veteran on the matter of entitlement to an increased rating for a right leg disorder was a claim received by VA on June 8, 2006.  An RO decision dated in July 2007 granted an increased 10 percent disability rating for postoperative scar for osteochondroma, right femur.  The Veteran subsequently perfected an appeal as to the effective date assigned.  


CONCLUSION OF LAW

An effective date of June 8, 2006, but no earlier, for the award of an increased 10 percent disability rating for postoperative scar for osteochondroma, right femur is warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

In regard to the claim for an effective date earlier than October 30, 2006 for the award of an increased 10 percent disability rating for postoperative scar for osteochondroma, right femur, a VCAA-compliant notice letter pertaining to this issue was not provided to the Veteran; however, the request for an earlier effective date is a downstream issue, which was initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Moreover, the resolution of the Veteran's appeal for an earlier effective date is also dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Earlier Effective Date

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to an earlier effective date of January 1976 for the assignment of a 10 percent evaluation for service-connected postoperative scar for osteochondroma, right femur.  He maintains that the severity of his scar shown on a VA examination conducted in January 2007, which formed the basis for the increased evaluation, is the same severity he has had since separation from service.

The effective date of an evaluation and award of compensation based on an original claim will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  The effective date for an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2011); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received. While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2011); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant or his or her duly authorized representative may be considered an informal claim.  Such claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).  Under some circumstances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(1) (2011).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to: (1) evidence that an increase in disability had occurred; AND (2) to the receipt of an application within one year after that increase in disability.  Hazan v. Gober, 10 Vet. App. 511 (1997).  The Court noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Id.; see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ( section 5110(b)(2) requires that "an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date").

In a July 1983 rating decision, the RO granted service connection for postoperative scar for osteochondroma, right femur, and assigned a noncompensable disability evaluation.  In rating decisions dated in December 1991 and December 1994, the RO continued the Veteran's noncompensable disability rating.

On June 8, 2006, the RO received the Veteran's claim for an increased rating.  In a July 2007 rating decision, the RO granted an increased rating of 10 percent based on a January 2007 VA examination.  In October 2007, the Veteran requested an earlier effective date for the 10 percent evaluation back to 1976.  

Under the facts presented here, the Board finds the Veteran's effective date for an increased 10 percent disability rating is more accurately June 8, 2006.  Although there is a stamped copy of the Veteran's original claim dated in October 2006, the signed and stamped original claim is dated June 8, 2006.  The Board finds June 8, 2006 to be the correct effective date of the Veteran's 10 percent increased disability rating for a scar, but no earlier. 

In December 1994, the RO most recently denied a compensable evaluation for the Veteran's right leg scar.  There is no document in the file dated between December 1994 to June 2006 that may be construed as an earlier claim for increased compensation.  Moreover, there are no treatment records for a scar dated during this period.  Indeed, during the January 2007 VA examination, the Veteran reported that he has not received treatment for his scar.  

As noted above, effective dates are based on the date a claim is received or the date entitlement arose, whichever is later.  The Veteran's arguments center around when he feels entitlement arose.  That is, he contends his symptoms have always been at a level consistent with a 10 percent disability rating.  However, the RO determined in decisions dated in July 1983, December 1991, and December 1994 a compensable rating was not warranted.  Those decisions are final, and his argument that the proper date for the 10 percent rating should be the day following discharge from service because his symptoms are the same now as they were then fails as a matter of law.  

Based on the facts presented, the earliest effective date assignable in this case is one year prior to the date the Veteran filed his claim for an increased rating.  Thus, the question presented is when a claim for increase after the 1994 RO decision was filed and whether the increase in his disability to the 10 percent rate arose within the one year period prior to that date.  The Veteran does not contend and the record does not show a claim for an increased rating was filed prior to June 8, 2006.  Additionally, all of the Veteran's arguments indicate that the present level of disability began decades before his current date of claim.  Accordingly, under 38 C.F.R. § 3.400(o) the date of claim, June 8, 2006, controls in this case, and is the appropriate effective date for the award of increased compensation.

In summary, a 1994 RO decision most recently denied the claim for a compensable rating for the Veteran's service-connected scar.  The next correspondence in the record requesting an increased rating was received on June 8, 2006.  There is no competent evidence showing that a factually ascertainable increase occurred within the year prior to filing the June 2006 claim.  As such, there is no basis in this appeal upon which to grant an effective date for the 10 percent disability rating prior to June 8, 2006, the date the claim for an increased rating was received. 

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an effective date of June 08, 2006, but no earlier, for the 10 percent disability evaluation assigned for postoperative scar for osteochondroma, right femur, is allowed. 


REMAND

The Board remands a CUE claim for a July 1976 rating decision, which denied entitlement to service connection for a right knee disorder.

In a February 2008 rating decision, the RO denied service connection for separate disability ratings for right hip and right knee disorders.  The Veteran filed a timely notice of disagreement in January 2009, in which he indicated he alleged CUE in the 1976 decision which originally denied him service connection for a right knee disorder.  A liberal construction of the Veteran's disagreement with the finality of the 1976 decision was, in effect, a disagreement with its correctness, raising a theory that there was clear and unmistakable error (CUE) in the July 1976 decision.  The RO has not adjudicated the issue nor issued a statement of the case regarding whether there is CUE in a July 1976 rating decision.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The RO/AMC should also notify the Veteran of his right to an appeal, hearing, and representation.  See 38 C.F.R. § 19.100 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should issue a statement of the case to the Veteran and his representative on the issue of CUE in a July 1976 rating decision denying entitlement to service connection for an acquired psychiatric disorder.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.

2.  If the Veteran perfects an appeal with respect to this matter, ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


